DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-16, and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, 4-16, and 18-22, claims 1 and 16 recite a pre-coating on the upper and lower surface of each textile layer, wherein the pre-coating is in an amount of 10 wt.% or less based on the total weight of the textile layer.  It is unclear if the claimed amount is based on the amount of pre-coating on each surface individually (i.e., each pre-coating on each surface is in an amount of 10 wt.% or less), or if the claimed amount is based on the amount of pre-coating on the surfaces collectively (i.e., the summation of the amount of pre-coating on both surfaces is in an amount of 10 wt.% or less).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,825,048 to Wang in view of USPN 7,858,540 to Ardiff.
Regarding claims 1, 2, 4-16, and 18-22, Wang teaches a puncture resistant composite comprising a first textile layer and a second textile layer, each of which comprises a plurality of yarns or fibers having a tenacity of about 8 or more grams per denier or 14 or more grams per denier, at least one of the lower surface of the first textile layer and the upper surface of the second textile layer comprising about 10 wt.% or less, based on the total weight of the textile layer, of a coating comprising a plurality of particles having a diameter of about 20 µm or less, the coating optionally comprising a binder (Wang, Abstract, Id., column 2 line 66 to column 3 line 9).  Wang teaches that each textile layer can have the coating applied to both of its surfaces (Id., column 7 lines 16-29), wherein the coating can penetrate into the interior portion of the textile layer (Id., column 4 lines 25-48).  Wang teaches that the first and textile layers can comprise a plurality of yarns provided in a knit or woven construction, wherein the textile layers can have a weight of about 4 to about 10 ounces per square yard (Id., column 2 lines 45-65).  Wang teaches that an exemplary fabric is a KEVLAR® fabric comprising yarns woven together in a plain weave construction with 31.5 ends/inch and 31 picks/inch (Id., column 10 lines 23-38). Wang teaches that the textile layers are stacked to form the composite, wherein the composite can comprise any suitable number of textile layers, including forty textile layers (Id., column 3 line 62 to column 4 line 24).  Wang teaches that the coating imparts increased puncture resistance to the composite (Id., column 4 lines 25-48).  Wang teaches that the coating comprise particles having a diameter of about 10 µm or less, or about 1 µm or less or about 300 nm or less, wherein suitable particles include silica and alumina particles, or titanium dioxide (Id., column 4 line 49 to column 6 line 2).  Wang teaches that the coating can further include a binder (Id., column 6 lines 54-64).  Wang teaches that the ratio of the amount of particles present in the coating to the amount of binder solids is typically greater than about 1:1, or greater than about 3:1 or greater than about 5:1 (Id., column 6 line 65 to column 7 line 9).  
Regarding the claimed pre-coating and the claimed non-blocking pressure sensitive adhesive coating composition, the claimed pre-coating and the claimed coating composition appear to overlap in scope, as both the pre-coating and the coating composition comprise inorganic particles having a diameter of 20 µm or less, including a median primary particle size of less than about 5 micrometers.  Additionally, since the claimed invention is directed to a final product, the recitation of a pre-coating and a coating composition overlaying the pre-coating appears to overlap in scope with a single coating composition layer.  Such a structure appears to be consistent with the claimed invention, as the recitation of an amount of 10% or less of a pre-coating would encompass 0 wt. % of the pre-coating.  Therefore, the coating of Wang, is within the scope of the claimed pre-coating overlaid with the claimed coating composition or the claimed coating composition if the amount of pre-coating includes 0 wt.%.
Wang teaches that the coating can further include a binder.  Additionally, Wang teaches that the coating can comprise a water-repellant, including fluorochemicals or fluoropolymers (Wang, column 7 lines 10-15).  Wang does not appear to teach the claimed pressure sensitive adhesive.  However, Applicants’ specification only appears to reference the objective characteristic of low Tg when describing the pressure sensitive adhesive suitable for the claimed invention.
Ardiff teaches an environmentally resistant ballistic composite based on a nitrile rubber binder that retains superior ballistic resistance performance after exposure to liquids such as sea water and organic solvents (Ardiff, Abstract, column 7 lines 36-65).  Ardiff teaches that the binder is resistant to dissolution, penetration and/or transpiration by water and resistant to dissolution, penetration and/or transpiration by one or more organic solvents, wherein the binder comprises from about 2% to about 50% by weight of the fabric (Id., column 2 lines 38-50).  Ardiff teaches that the fabric may be a plain woven fabric comprising high strength, high tensile modulus fibers with a preferred tenacity of at least about 7 g/denier or more, such as para-aramid fibers (Id., column 5 lines 3 to column 6 line 8).  Ardiff teaches that the fibers are coated with a nitrile rubber polymer binder having a glass transition temperature of less than about -40°C (Id., column 7 line 36 to column 8 line 19). Ardiff teaches that the nitrile rubber polymers comprise a terpolymer of acrylonitrile monomer, butadiene monomer and another monomer component (Id., column 8 lines 39-64).  Ardiff teaches that the binder material may be blended with a fluoropolymer and/or fluorocarbon resin (Id., column 9 lines 24-52). Ardiff teaches that the polymeric composition may include fillers such as silica (Id., column 13 lines 9-17).  Ardiff teaches forming fiber plies followed by applying the polymeric binder material in solution form onto the fiber plies (Id., column 13 line 29 to column 14 line 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the puncture resistant composite of Wang, wherein the coating comprises a butadiene acrylonitrile rubber, as taught by Ardiff, motivated by the desire of forming a conventional puncture resistant composite comprising a binder material known in the art to predictably provide advantageous characteristics, such as resistance to dissolution, penetration and/or transpiration by water and organic solvents, for such materials.
Note that as best Examiner can determine, the rubber binder of the prior art combination appears to be within the scope of the claimed non-blocking pressure sensitive adhesives, as the rubber binder of the prior art combination comprises a substantially similar structure and composition and properties as claimed.  The burden is on Applicant to prove otherwise.
Regarding the claimed amount of coating on each surface, the prior art combination teaches that the textile layers can have a weight of about 4 to about 10 ounces per square yard and at least one of the lower surface of the first textile layer and the upper surface of the second textile layer comprising about 10 wt.% or less, based on the total weight of the textile layer, of a coating.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the puncture resistant composite of the prior art combination, and adjusting and varying the weight of the coating on each surface, such as within the claimed ranges, motivated by the desire of forming a conventional puncture resistant composite having the desired puncture resistance based on the totality of the teachings of the prior art.
Regarding claims 6 and 7, the prior art combination teaches that suitable particles include silica and alumina particles, or titanium dioxide.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the puncture resistant composite of the prior art combination, wherein the particles comprise either of silica or alumina particles or titanium dioxide, motivated by the desire of forming a conventional puncture resistant composite based on the totality of the teachings of the prior art.
Regarding claims 8 and 19, the prior art combination teaches that the coating comprise particles having a diameter of about 10 µm or less, or about 1 µm or less or about 300 nm or less.  Since the particles comprise a diameter of about 300 nm or less, it is reasonable for one of ordinary skill to expect that the median primary particle diameter size is less than about 0.5 microns.
Regarding claims 14, 15 and 22, the prior art combination teaches that the puncture resistant composite is suited for personal body armor, and can be incorporated into a vest (Wang, column 8 lines 22-28).

Response to Arguments
Applicant's arguments filed July 6, 2022, have been fully considered but they are not persuasive.  Applicants argue that the prior art combination does not teach the claimed pre-coating on both sides of the textile layer.  Examiner respectfully disagrees. Wang teaches that each textile layer can have the coating applied to both of its surfaces.
	
Terminal Disclaimer
The terminal disclaimer filed on July 6, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER Y CHOI/Primary Examiner, Art Unit 1786